Field, J.
The jurisdiction of probate courts to entertain petitions brought under the Pub. Sts. c. 147, § 33, is distinct from their jurisdiction over the appointment of guardians for spendthrifts. Pub. Sts. c. 139, §§ 1, 8; Sts. 1874, c. 205; 1880, c. 64; 1887, c. 332, § 3. It happens that the proceedings in this case, and in that for the appointment of the guardian, were had before the Probate Court of the same county, because the residence of the respondent continued to be in the same county; Pub. Sts. c. 147, § 34; c. 139, § 1; but they are independent proceedings.
The guardian properly appeared for and represented his ward in this petition, but the guardian was not a party to it, and no decree could be made against him. Pub. Sts. c. 139, § 29. Hicks v. Chapman, 10 Allen, 463. Rollins v. Marsh, 128 Mass. 116.
The decree cannot be considered as an attempt by the Probate Court to compel the guardian to apply “ the income and profits ” of the ward’s estate, “ so far as may be necessary, to the comfortable and suitable maintenance and support of the ward and his family,” under the Pub. Sts. c. 139, §§ 30, 38.
Other objections have been taken to this decree, the most important of which are that the decree is conditional and indefinite, and that no decree for the payment of money could be made against a person under guardianship as a spendthrift, because by the guardianship he is divested of all control over his property. There are manifest reasons why, if a decree for the payment of money be made against the ward, it should not be enforced by an attachment of his person. Blake's case, 106 Mass. 501.
Whether in a proceeding like this a decree for definite sums of money to be paid in the future can be rendered against the ward, which may be enforced by an execution to be levied upon his property, or which the guardian can be compelled to satisfy, if he has sufficient estate in his hands, by an action on his bond, —• or whether the amount of the ward’s property which should be devoted to the support of the wife must be determined by the Probate Court under any jurisdiction it may have to control the guardian in the management and disposition of the ward’s estate and the income and profits thereof, — are questions of some *43difficulty, which need not now be decided. That part of the decree of the Probate Court which requires the guardian to pay money to the petitioner must be reversed, and that part of the decree which prohibits the husband from imposing any restraint on the personal liberty of the wife until the further order of the court, must be affirmed. Ordered accordingly.